Opinion of the Court
DARDEN, Judge:
This Court, on November 21, 1969 (United States v Adams, 19 USCMA 75, 41 CMR 75), reversed the respondent’s conviction for unlawfully transferring marihuana to another in violation of section 4742, Title 26, United States Code. The record of trial was returned to the Judge Advocate General of the Army for resubmission to the Court of Military Review for a rehearing or reassessment of the sentence on the basis of the finding of guilty of the remaining specification.
The Government now petitions this Court for reconsideration of that action, contending that the Supreme Court’s recent decision in Minor v United States, 396 US 87, 24 L Ed 2d 283, 90 S Ct — (1969), is controlling. We agree. Accordingly, the petition for reconsideration is granted, and the decision of the board of review is affirmed.
Judge FeRGüson concurs.